The plaintiff in error, hereinafter called defendant, was convicted in the county court of Comanche county of pointing a pistol at another, and was sentenced to pay a fine of $50 and to serve 90 days in the county jail. *Page 334 
Judgment was entered on May 18, and the appeal was lodged in this court on August 20. Orders of extension to make and serve case-made were entered, but no order extending the time to file the appeal was made. An order extending the time to make and serve case-made does not automatically extend the time to file the appeal. Wilson v. State, 24 Okla. Crim. 268, 217 P. 1057.
The attempted appeal is dismissed.